UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 o Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to 000-54732 (Commission file number) PRIVILEGED WORLD TRAVEL CLUB, INC. (Exact name of registrant as specified in its charter) Delaware 45-5312769 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Blackfield Drive Tiburon, California (Address of principal executive offices) (Zip Code) (415) 888-2478 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x On August 8, 2013, 26,036,525 shares of the registrant's common stock were outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION
